Exhibit 10.3

 

 

HUNTSMAN CORPORATION

 

--------------------------------------------------------------------------------

 

VOTING AND STANDSTILL AGREEMENT

 

--------------------------------------------------------------------------------

 

Dated December 23, 2008

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.

 

Standstill Provisions

2

1.1 

 

Acquisition and Transfer of Voting Securities

2

1.2 

 

Further Restrictions on Conduct

2

1.3 

 

Legends

3

 

 

 

 

SECTION 2.

 

Voting Provisions

3

2.1 

 

Voting of Voting Securities

3

2.2 

 

Transfer of Voting Restrictions

4

 

 

 

 

SECTION 3.

 

Portfolio Companies

4

3.1 

 

Portfolio Companies

4

 

 

 

 

SECTION 4.

 

Representations and Warranties

4

4.1 

 

Representations and Warranties of Huntsman

4

4.2 

 

Representations and Warranties of Apollo-Related Stockholders

4

 

 

 

 

SECTION 5.

 

Miscellaneous

5

5.1 

 

Term

5

5.2 

 

Notices

5

5.3 

 

Amendments; No Waivers

6

5.4 

 

Successors and Assigns

6

5.5 

 

Severability

6

5.6 

 

Counterparts

6

5.7 

 

Specific Performance

6

5.8 

 

Governing Law

6

 

 

 

 

Schedule A

Defined Terms

 

Schedule B

Current Beneficial Ownership

 

 

--------------------------------------------------------------------------------


 

VOTING AND STANDSTILL AGREEMENT

 

This Voting and Standstill Agreement, dated as of December 23, 2008 (this
“Agreement”), among on the one hand Huntsman Corporation, a Delaware corporation
(“Huntsman”); and on the other hand Apollo Investment Fund VI, L.P., a Delaware
limited partnership; Apollo Overseas Partners VI, L.P., a Cayman Island exempted
limited partnership; Apollo Overseas Partners (Delaware) VI, L.P., a Delaware
limited partnership; Apollo Overseas Partners (Delaware 892) VI, L.P., a
Delaware limited partnership; Apollo Overseas Partners (Germany) VI, L.P., a
Cayman Islands exempted limited partnership; and AAA Guarantor—Co-Invest VI,
L.P., a Guernsey limited partnership (collectively, the “Apollo Purchasers”),
and Apollo Investment Fund IV, L.P., a Delaware limited partnership; Apollo
Overseas Partners IV, L.P., a Cayman Islands exempted limited partnership;
Apollo Investment Fund V, L.P., a Delaware limited partnership; Apollo Overseas
Partners V, L.P., a Cayman Islands exempted limited partnership; Apollo
Netherlands Partners V(A), L.P., a Cayman Islands exempted limited partnership;
Apollo Netherlands Partners V(B), L.P., a Cayman Islands exempted limited
partnership; Apollo German Partners V GmbH & Co. KG, a German limited
partnership; Apollo Advisors IV, L.P., a Delaware limited partnership; Apollo
Management IV, L.P., a Delaware limited partnership; Apollo Advisors V, L.P., a
Delaware limited partnership; Apollo Management V, L.P., a Delaware limited
partnership; Apollo Advisors VI, L.P., a Delaware limited partnership; Apollo
Management VI, L.P., a Delaware limited partnership; Apollo Management, L.P., a
Delaware limited partnership; Apollo Global Management, LLC, a Delaware limited
liability company; Leon D. Black and Joshua J. Harris (collectively, including
the Apollo Purchasers, the “Apollo Parties”), and Hexion Specialty
Chemicals, Inc., a New Jersey corporation (“Hexion”); Hexion LLC, a Delaware
limited liability company; Nimbus Merger Sub Inc., a Delaware corporation; and
Craig O. Morrison (collectively, the “Hexion Parties” and, together with the
Apollo Parties, the “Apollo-Related Stockholders”).  Certain capitalized and
other terms used in this Agreement are defined on Schedule A and references to a
“Schedule” are, unless otherwise specified, to a Schedule attached to this
Agreement.

 

WHEREAS, Huntsman, Jon M. Huntsman, Peter R. Huntsman, the Huntsman Family
Stockholders (as defined therein) and the Apollo-Related Stockholders have
entered into that certain Settlement Agreement and Release dated as of
December 14, 2008 (the “Settlement Agreement”) and Huntsman and the Apollo
Purchasers are concurrently entering into that certain Note Purchase Agreement
(the “Purchase Agreement”) pursuant to which the Apollo Purchasers will purchase
from Huntsman $250,000,000 in principal amount of 7% Convertible Senior Notes
due 2018 (the “Convertible Notes”) that are convertible into shares of common
stock, par value $0.01 per share, of Huntsman (“Common Stock”); and

 

WHEREAS, the parties’ entering into this Agreement is a condition to the parties
entering into, and done in consideration of the parties’ mutual agreements
under, the Settlement Agreement and the Purchase Agreement;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, Huntsman and the Apollo-Related Stockholders, intending to be
legally bound, hereby agree, effective as of the date hereof (the “Effective
Time”), as follows:

 

SECTION 1.     STANDSTILL PROVISIONS

 

Section 1.1                                      Acquisition and Transfer of
Voting Securities.

 

(a)                                  The Apollo-Related Stockholders agree that
neither they nor any of their Affiliates, shall hold or acquire Beneficial
Ownership of any Voting Securities, or securities exercisable for or convertible
into Voting Securities, other than any shares of Common Stock issuable upon
conversion of the Convertible Notes or received in payment of interest or
principal on the Convertible Notes (the “Underlying Common Shares”) (such
Underlying Common Shares, together with the Convertible Notes, the “Settlement
Securities”), any Common Stock issued as dividends on or distributed in respect
of such Settlement Securities and any shares of Common Stock Beneficially Owned
as of the Effective Time and set forth on Schedule B.  If at any time the
Apollo-Related Stockholders become aware that they or any of their Affiliates
are not in compliance with the foregoing, then the Apollo-Related Stockholders
shall as promptly as reasonably practicable take all actions necessary,
including the divestiture of securities in a commercially reasonable period, to
comply with this Section 1.1(a).

 

(b)                                 Subject to Section 2.2, the Apollo-Related
Stockholders agree that, for a period of one year from the date hereof (the
“Lock Up Period”), neither they nor any of their Affiliates will, without the
prior written consent of Huntsman, Transfer any Settlement Securities to any
Person.  Notwithstanding the foregoing, the prohibition on transfer set forth in
the preceding sentence shall not apply to (i) any shares of Common Stock
received in payment of interest on the Convertible Notes, (ii) Transfers to an
Affiliate of the Apollo-Related Stockholders (other than Hexion and any of its
Subsidiaries or any such Affiliate that is then a Portfolio Company), or
(iii) pledges of Voting Securities as a security for borrowings in a bona fide
financing from an unaffiliated financial institution provided such financial
institution agrees in writing that, upon any foreclosure, it will be bound by
the provisions of this Agreement as though it were an Apollo-Related
Stockholder.

 

Section 1.2     Further Restrictions on Conduct.  The Apollo-Related
Stockholders agree that:

 

(a)                                  Neither the Apollo-Related Stockholders nor
any of their Affiliates shall seek or propose to influence or control (whether
through a 13D Group or otherwise) the management, Board of Directors, policies
or affairs of Huntsman or any of its Subsidiaries and shall not initiate or
propose any stockholder proposal or action or make any “solicitation” of
“proxies” (as such terms are defined in Regulation 14A under the Exchange Act,
as in effect on the date hereof) with respect to the voting of or consenting
with respect to, any Voting Securities, or become a “participant” in a
“solicitation” (as such terms are defined in Regulation 14A under the Exchange
Act, as in effect on the date hereof) in any election contest with respect to
the election or removal of any director of Huntsman or in opposition to the
publicly disclosed recommendation of the majority of the directors of Huntsman
with respect to any other matter relating to the management and affairs of
Huntsman or make any public statement (or take any

 

2

--------------------------------------------------------------------------------


 

action which would reasonably be expected to require or result in disclosure
publicly of their position) regarding any of the foregoing;

 

(b)                                 Neither the Apollo-Related Stockholders nor
any of their Affiliates shall initiate (or solicit other Persons to initiate) or
make any public statement regarding, any tender or exchange offer for Voting
Securities or other securities of Huntsman or any of its Subsidiaries, or any
Business Combination or recapitalization, restructuring, liquidation or
dissolution involving Huntsman or any of its Subsidiaries;

 

(c)                                  Neither the Apollo-Related Stockholders nor
any of their Affiliates shall form, join or participate in any 13D Group (other
than among themselves) with respect to acquiring, disposing or voting Voting
Securities;

 

(d)                                 Neither the Apollo-Related Stockholders nor
any of their Affiliates shall request Huntsman (or any of its directors,
officers, employees or agents), directly or indirectly, to amend or waive any of
the provisions of this Agreement (except in a manner that does not require or
result in disclosure publicly or to third parties);

 

(e)                                  Neither the Apollo Related Stockholders nor
any of their Affiliates shall engage in any short sales or other derivative or
hedging activities with respect to the Convertible Notes or the Common Stock;

 

(f)                                    The Apollo-Related Stockholders and each
of their Affiliates shall not disclose any intention, plan or arrangement
inconsistent with any of the foregoing; and

 

(g)                                 Neither the Apollo-Related Stockholders nor
any of their Affiliates shall advise, assist or knowingly encourage any other
Persons to do any of the foregoing; provided, however, that this
Section 1.2(g) shall not limit or preclude ordinary course of business
commercial dealings of any Portfolio Company.

 

Section 1.3                                      Legends.  The Apollo-Related
Stockholders and their Affiliates agree that stop transfer instructions
reflecting the terms of this Agreement will be given to Huntsman’s transfer
agent with respect to the Underlying Common Shares and any Common Stock issued
as dividends on or distributed in respect of Settlement Securities and that
there will be placed on the certificates representing all Settlement Securities
an appropriate legend to ensure compliance with the terms of this Agreement. 
Huntsman agrees to take such steps as are necessary such that such instructions
and legends will be removed effective as of the time the restrictions imposed by
this Agreement no longer apply.

 

SECTION 2.     VOTING PROVISIONS

 

Section 2.1                                      Voting of Voting Securities. 
The Apollo-Related Stockholders agree that, in connection with any matter in
which the Apollo-Related Stockholders and their Affiliates have voting rights in
their capacity as stockholders (and for the avoidance of doubt not as a holder
of Convertible Notes), any Voting Securities held by the Apollo-Related
Stockholders and each of their Affiliates shall be cast for, against or abstain
in respect of any matter submitted to the holders of Voting Securities, at the
election of Huntsman, either (a) in the same proportion as the votes cast for,
against or abstain by all holders of Voting Securities (other than the

 

3

--------------------------------------------------------------------------------


 

Apollo-Related Stockholders) or (b) in the manner recommended by a majority of
the Board of Directors.  With respect to such voting matters, Huntsman shall
provide adequate advance notice of its election hereunder and shall assist the
Apollo-Related Stockholders in implementing such election.

 

Section 2.2                                      Transfer of Voting
Restrictions.  The Apollo-Related Stockholders agree that neither they nor any
of their Affiliates will Transfer any Settlement Securities or any shares of
Voting Securities to any Person unless and until such transferee has agreed in
writing to be bound by the restrictions set forth in Section 2.1, with such
transferee being deemed to be an Apollo-Related Stockholder for purposes of
Section 2 (provided that this Section 2.2 and the limitations in Section 2.1
shall not apply to Transfers (a) to any Person or 13D Group in a public or
private sale which would, immediately after giving effect to such Transfer,
Beneficially Own and of record own less than 5% of the outstanding Voting
Securities, (b) in an underwritten public offering involving a Distribution or
(c) effected in a regular broker transaction pursuant to Rule 144).

 

SECTION 3.     PORTFOLIO COMPANIES

 

Section 3.1                                      Portfolio Companies.  For the
purposes of the provisions of Sections 1.1(a), 1.2, 2.1 and 2.2 of this
Agreement, with respect to Affiliates of the Apollo-Related Stockholders that
are Portfolio Companies, the obligations of the Apollo-Related Stockholders and
their other Affiliates are limited to (i) not directing or otherwise
affirmatively causing or encouraging such Portfolio Company to violate the
provisions of Sections 1.1(a), 1.2, 2.1 and 2.2 of this Agreement and (ii) if
they become aware of a Portfolio Company acquiring Voting Securities of Huntsman
or otherwise violating the provisions of Sections 1.1(a), 1.2, 2.1 and 2.2 of
this Agreement, using reasonable efforts to cause such Portfolio Company to sell
such Voting Securities or otherwise comply with the provisions of Sections
1.1(a), 1.2, 2.1 and 2.2 of this Agreement.

 

SECTION 4.     REPRESENTATIONS AND WARRANTIES

 

Section 4.1                                      Representations and Warranties
of Huntsman.  Huntsman represents and warrants to the Apollo-Related
Stockholders that (a) Huntsman is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Delaware and has
the corporate power and authority to enter into this Agreement and to carry out
its obligations hereunder, (b) the execution and delivery of this Agreement by
Huntsman and the consummation by Huntsman of the transactions contemplated
hereby have been duly authorized by all necessary corporate action on the part
of Huntsman and (c) this Agreement has been duly executed and delivered by
Huntsman and constitutes a valid and binding obligation of Huntsman, and is
enforceable against Huntsman in accordance with its terms.

 

Section 4.2                                      Representations and Warranties
of Apollo-Related Stockholders.  Each Apollo-Related Stockholder represents and
warrants to Huntsman that (a) with respect to each Apollo-Related Stockholder
that is not a natural person, such Apollo-Related Stockholder is a corporation
or other entity duly organized, validly existing and in good standing under the
laws of its state of incorporation or formation and has the power and authority
to enter into this Agreement and to carry out its obligations hereunder, (b) the
execution and delivery of this

 

4

--------------------------------------------------------------------------------


 

Agreement by each of the Apollo-Related Stockholders and the consummation
thereby of the transactions contemplated hereby have been duly authorized by all
necessary action on its part and no other proceedings on its part are necessary
to authorize this Agreement or any of the transactions contemplated hereby and
(c) this Agreement has been duly executed and delivered by each of the
Apollo-Related Stockholders and constitutes a valid and binding obligation of
each of them, and is enforceable against each of them in accordance with its
terms.

 

SECTION 5.     MISCELLANEOUS

 

Section 5.1                                    Term.  This Agreement, including
the obligations and restrictions imposed on the Apollo-Related Stockholders
hereunder shall terminate upon the later to occur of (i) 11:59 p.m., New York
City time on December 31, 2010 and (ii) the date on which none of the
Apollo-Related Stockholders or their Affiliates (including any Portfolio Company
so long as such Portfolio Company remains an Affiliate) Beneficially Own or own
of record Convertible Notes or any securities issued in respect thereof or
otherwise that represent 3% or more of the then-outstanding Common Stock.

 

Section 5.2                                    Notices.  All notices and
communications provided for hereunder shall be in writing and sent (a) by
facsimile if the sender on the same day sends a confirming copy of such notice
by a recognized overnight delivery service (charges prepaid), or (b) by
registered or certified mail with return receipt requested (postage prepaid), or
(c) by a recognized overnight delivery service (with charges prepaid).  Any such
notice must be sent:

 

(i)                                     If to the Company, to the Company at 500
Huntsman Way, Salt Lake City, Utah 84108  to the attention of the Treasurer,
facsimile number: (801) 584-5788 (with a copy to the General Counsel, facsimile
number: (801) 584-5782), or at such other address as the Company shall have
specified to the holder of each Note in writing.

 

(ii)                                  If to any of the Apollo Parties, to Apollo
Global Management, LLC at 9 West 57th Street, 43rd Floor, New York, New York
10019 to the attention of the General Counsel, facsimile number: (646) 607-0539
, or at such other address as any of the Apollo Parties shall have specified to
the Company in writing.

 

(iii)                               If to any of the Hexion Parties, to Hexion
Specialty Chemicals, Inc., 180 East Broad Street, Columbus, Ohio  43215 to the
attention of the General Counsel, facsimile number: (216) 479-8776, or at such
other address as any of the Hexion Parties shall have specified to the Company
in writing.

 

(iv)                              If to any subsequent transferee pursuant to
Section 2.2 that has agreed in writing to be bound by the restrictions set forth
in Section 2.1, to such transferee at such other address as such transferee
shall have specified to the Company in writing.

 

Notices under this Section 5.2 will be deemed given only (x) when actually
delivered (or if such delivery is not on a Business Day, on the next Business
Day), (y) when facsimile confirmation is received (or if such receipt is not on
a Business Day, on the next Business Day) or, (z) if sent by registered or
certified mail, three Business Days after the date of mailing.

 

5

--------------------------------------------------------------------------------


 

Section 5.3                                      Amendments; No Waivers.

 

(a)                                  Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by the parties hereto, or in the case of a
waiver, by the party against whom the waiver is to be effective.

 

(b)                                 No failure or delay by any party hereto in
the exercise of any right hereunder shall impair such right or be construed as a
waiver of, or acquiescence in, any breach of any representation, warranty or
agreement herein, nor shall any single or partial exercise of any such right
preclude other or further exercise thereof or of any other right.  All rights
and remedies existing under this Agreement are cumulative to, and not exclusive
of, any rights or remedies otherwise available.

 

Section 5.4                                      Successors and Assigns.  All
covenants and other agreements contained in this Agreement by or on behalf of
any of the parties hereto bind and inure to the benefit of their respective
successors and assigns whether so expressed or not.

 

Section 5.5                                      Severability.  Any provision of
this Agreement that is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall (to the full
extent permitted by law) not invalidate or render unenforceable such provision
in any other jurisdiction.

 

Section 5.6                                      Counterparts.  This Agreement
may be executed in any number of counterparts, each of which shall be an
original but all of which together shall constitute one instrument.  Each
counterpart may consist of a number of copies hereof, each signed by less than
all, but together signed by all, of the parties hereto.

 

Section 5.7                                      Specific Performance.  The
parties hereto each acknowledge and agree, and agree not to assert otherwise in
any proceeding, that a breach or threatened breach of any of the provisions of
this Agreement by a party will cause irreparable injury to the other parties to
this Agreement for which remedies at law would be inadequate and, in recognition
of that fact, agrees that, in the event of a breach or threatened breach by any
of them of the provisions of this Agreement, in addition to any remedies at law,
the aggrieved party, without posting any bond and without any showing of
irreparable injury, shall be entitled to obtain equitable relief in the form of
specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy which may then be available.  The
provisions of this Section 5.7 are without prejudice to any other rights that
the parties hereto may have for any breach of this Agreement.  The parties
further agree not to assert in any proceeding that grounds for any equitable
relief are not satisfied.

 

Section 5.8                                      Governing Law.  This Agreement
shall be construed and enforced in accordance with, and the rights of the
parties shall be governed by, the laws of the State of Delaware, without regard
to the conflict of law principles thereof.  Any suit, action or proceeding
arising out of or relating to this Agreement shall only be instituted in the
Delaware Chancery Court, and if such court should decline jurisdiction, then in
the Federal courts within the State of Delaware.  Each party agrees to personal
jurisdiction in any action brought in any court within

 

6

--------------------------------------------------------------------------------


 

the State of Delaware having subject matter jurisdiction over the matters
arising under this Agreement.  Each party waives any objection which it may have
now or hereafter to the laying of the venue of such action or proceeding and
irrevocably submits to the jurisdiction of any such court in any such suit,
action or proceeding.  The parties unconditionally waive any right to trial by
jury in any such suit, action or proceeding.

 

*    *    *    *    *

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first referred to above.

 

 

APOLLO-RELATED STOCKHOLDERS

 

 

 

APOLLO INVESTMENT FUND VI, L.P.

 

 

 

 

 

By:

Apollo Advisors VI, L.P.,

 

 

its general partner

 

 

 

 

 

 

By:

Apollo Capital Management VI, LLC,

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ John J.Suydam

 

 

 

Name:John J. Suydam

 

 

 

Title:Vice President

 

 

 

 

 

APOLLO OVERSEAS PARTNERS VI, L.P.

 

 

 

 

 

By:

Apollo Advisors VI, L.P.,

 

 

its managing general partner

 

 

 

 

 

 

By:

Apollo Capital Management VI, LLC,

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ John J.Suydam

 

 

 

Name:John J. Suydam

 

 

 

Title:Vice President

 

 

 

 

 

APOLLO OVERSEAS PARTNERS

 

(DELAWARE) VI, L.P.

 

 

 

 

 

By:

Apollo Advisors VI, L.P.,

 

 

its general partner

 

 

 

 

 

 

By:

Apollo Capital Management VI, LLC,

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ John J.Suydam

 

 

 

Name:John J. Suydam

 

 

 

Title:Vice President

 

[Signature page to Voting and Standstill Agreement]

 

--------------------------------------------------------------------------------


 

 

APOLLO OVERSEAS PARTNERS

 

(DELAWARE 892) VI, L.P.

 

 

 

By:

Apollo Advisors VI, L.P.,

 

 

its general partner

 

 

 

 

 

By:

Apollo Capital Management VI, LLC,

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ John J. Suydam

 

 

 

Name: John J. Suydam

 

 

 

Title: Vice President

 

 

 

 

 

APOLLO OVERSEAS PARTNERS

 

(GERMANY) VI, L.P.

 

 

 

By:

Apollo Advisors VI, L.P.,

 

 

its managing general partner

 

 

 

 

 

By:

Apollo Capital Management VI, LLC,

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ John J. Suydam

 

 

 

Name: John J. Suydam

 

 

 

Title: Vice President

 

 

 

 

 

AAA GUARANTOR - CO-INVEST VI, L.P.

 

 

 

By:

AAA MIP Limited,

 

 

its general partner

 

 

 

 

 

By:

Apollo Alternative Assets, L.P.,

 

 

 

its investment manager

 

 

 

 

 

 

By:

Apollo Alternative Assets GP Limited,

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ John J. Suydam

 

 

 

Name: John J. Suydam

 

 

 

Title: Vice President

 

 

 

 

[Signature page to Voting and Standstill Agreement]

 

--------------------------------------------------------------------------------


 

 

APOLLO INVESTMENT FUND IV, L.P.

 

 

 

By:

Apollo Advisors IV, L.P.,

 

 

its general partner

 

 

 

 

 

By:

Apollo Capital Management IV, Inc.,

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ John J. Suydam

 

 

 

Name: John J. Suydam

 

 

 

Title: Vice President

 

 

 

 

 

APOLLO OVERSEAS PARTNERS IV, L.P.

 

 

 

By:

Apollo Advisors IV, L.P.,

 

 

its managing partner

 

 

 

 

 

By:

Apollo Capital Management IV, Inc.,

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ John J. Suydam

 

 

 

Name: John J. Suydam

 

 

 

Title: Vice President

 

 

 

 

 

APOLLO INVESTMENT FUND V, L.P.

 

 

 

By:

Apollo Advisors V, L.P.,

 

 

its general partner

 

 

 

 

 

By:

Apollo Capital Management V, Inc.,

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ John J. Suydam

 

 

 

Name: John J. Suydam

 

 

 

Title: Vice President

 

 

 

 

[Signature page to Voting and Standstill Agreement]

 

--------------------------------------------------------------------------------


 

 

APOLLO OVERSEAS PARTNERS V, L.P.

 

 

 

By:

Apollo Advisors V, L.P.,

 

 

its managing general partner

 

 

 

 

 

By:

Apollo Capital Management V, Inc.,

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ John J. Suydam

 

 

 

Name: John J. Suydam

 

 

 

Title: Vice President

 

 

 

 

 

APOLLO NETHERLANDS PARTNERS V(A), L.P.

 

 

 

By:

Apollo Advisors V, L.P.,

 

 

its managing general partner

 

 

 

 

 

By:

Apollo Capital Management V, Inc.,

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ John J. Suydam

 

 

 

Name: John J. Suydam

 

 

 

Title: Vice President

 

 

 

 

 

APOLLO NETHERLANDS PARTNERS V(B), L.P.

 

 

 

By:

Apollo Advisors V, L.P.,

 

 

its managing general partner

 

 

 

 

 

By:

Apollo Capital Management V, Inc.,

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ John J. Suydam

 

 

 

Name: John J. Suydam

 

 

 

Title: Vice President

 

 

 

 

[Signature page to Voting and Standstill Agreement]

 

--------------------------------------------------------------------------------


 

 

APOLLO GERMAN PARTNERS V GMBH & CO., KG

 

 

 

By:

Apollo Advisors V, L.P.,

 

 

its managing limited partner

 

 

 

 

 

By:

Apollo Capital Management V, Inc.,

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ John J. Suydam

 

 

 

Name: John J. Suydam

 

 

 

Title: Vice President

 

 

 

 

 

APOLLO ADVISORS IV, L.P.

 

 

 

By:

Apollo Capital Management IV, Inc.,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ John J. Suydam

 

 

Name: John J. Suydam

 

 

Title: Vice President

 

 

 

APOLLO MANAGEMENT IV, L.P.

 

 

 

By:

Apollo Management, L.P.,

 

 

its general partner

 

 

 

 

 

By:

Apollo Management GP, LLC,

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ John J. Suydam

 

 

 

Name: John J. Suydam

 

 

 

Title: Vice President

 

 

 

 

 

APOLLO ADVISORS V, L.P.

 

 

 

By:

Apollo Capital Management V, Inc.,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ John J. Suydam

 

 

Name: John J. Suydam

 

 

Title: Vice President

 

 

 

[Signature page to Voting and Standstill Agreement]

 

--------------------------------------------------------------------------------


 

 

APOLLO MANAGEMENT V, L.P.

 

 

 

By:

AIF V Management, LLC,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ John J. Suydam

 

 

Name: John J. Suydam

 

 

Title: Vice President

 

 

 

 

APOLLO ADVISORS VI, L.P.

 

 

 

By:

Apollo Capital Management VI, LLC,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ John J. Suydam

 

 

Name: John J. Suydam

 

 

Title: Vice President

 

 

 

 

 

APOLLO MANAGEMENT VI, L.P.

 

 

 

By:

AIF VI Management, LLC,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ John J. Suydam

 

 

Name: John J. Suydam

 

 

Title: Vice President

 

 

 

 

 

APOLLO MANAGEMENT, L.P.

 

 

 

By:

Apollo Management GP, LLC,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ John J. Suydam

 

 

Name: John J. Suydam

 

 

Title: Vice President

 

 

 

[Signature page to Voting and Standstill Agreement]

 

--------------------------------------------------------------------------------


 

 

APOLLO GLOBAL MANAGEMENT, LLC

 

 

 

By:

AGM Management, LLC,

 

 

its Manager

 

 

 

 

 

By:

BRH Holdings GP, Ltd.,

 

 

 

its Sole Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ John J. Suydam

 

 

 

Name: John J. Suydam

 

 

 

Title: Vice President

 

 

 

 

 

/s/ Leon Black

 

Leon Black

 

 

 

 

 

/s/ Joshua J. Harris

 

Joshua J. Harris

 

 

 

HEXION SPECIALTY CHEMICALS, INC.

 

 

 

 

 

By:

/s/ Craig O. Morrison

 

 

Name: Craig O. Morrison

 

 

Title: President & Chief Executive Officer

 

 

 

HEXION LLC

 

 

 

 

 

By:

/s/ Craig O. Morrison

 

 

Name: Craig O. Morrison

 

 

Title: President & Chief Executive Officer

 

 

 

 

NIMBUS MERGER SUB INC.

 

 

 

 

 

By:

/s/ Craig O. Morrison

 

 

Name: Craig O. Morrison

 

 

Title: President & Chief Executive Officer

 

 

 

 

 

 

/s/ Craig O. Morrison

 

Craig O. Morrison

 

 

[Signature page to Voting and Standstill Agreement]

 

--------------------------------------------------------------------------------


 

 

HUNTSMAN CORPORATION

 

 

 

 

 

By:

/s/ Samuel D. Scruggs

 

 

Name: Samuel D. Scruggs

 

 

Title: Executive Vice President General Counsel

 

 

 

[Signature page to Voting and Standstill Agreement]

 

--------------------------------------------------------------------------------


 

Schedule A

 

DEFINED TERMS

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

“Affiliate” of any specified Person means any other person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such specified Person.  For purposes of this definition, control of a Person
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.

 

“Beneficially Own” or “Beneficial Ownership” with respect to any securities
shall mean having “beneficial ownership” of such securities (as determined
pursuant to Rule 13d-3 under the Exchange Act), including pursuant to any
agreement, arrangement or understanding, whether or not in writing.  For
purposes of this Agreement, a Person shall be deemed to “Beneficially Own” any
securities that are the subject of a derivative transaction entered into by such
Person, or derivative security acquired by such Person, which gives such Person
the economic equivalent of ownership of an amount of such securities due to the
fact that the value of the derivative is explicitly determined by reference to
the price or value of such securities, without regard to whether (a) such
derivative conveys any voting rights in such securities to such Person, (b) the
derivative is required to be, or capable of being, settled through delivery of
such securities, or (c) such Person may have entered into other transactions
that hedge the economic effect of such derivative.  In determining the number of
Common Shares deemed Beneficially Owned by virtue of the operation of the
preceding sentence, the subject Person shall be deemed to “Beneficially Own”
(without duplication) the number of shares of Common Stock that are
synthetically owned pursuant to such derivative transactions or such derivative
securities.

 

“Board of Directors” shall mean the board of directors of Huntsman.

 

“Business Combination” shall mean any merger, consolidation, share, exchange, or
similar business combination transaction or any transfer, assignment,
conveyance, lease or other disposition by a referenced Person of all or
substantially all of its assets.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York or Houston, Texas are required or
authorized to be closed.

 

“Distribution” shall mean a “distribution” as defined in Rule 100 of Regulation
M under the Securities Act.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations promulgated thereunder from time to
time in effect.

 

“Person” shall mean any individual, partnership (limited or general), joint
venture, limited liability company, corporation, association, business entity,
trust, business trust, unincorporated organization, government or department or
agency of a government.

 

--------------------------------------------------------------------------------


 

“Portfolio Company” means a company in which one or more Apollo Parties or their
Affiliates own debt or equity securities that (i) is actively engaged in
providing goods or services to third-party customers (i.e., is not purely a
“captive” business of an Apollo Party), and (ii) has its day-to-day operations
managed by individuals who are not employees of any Apollo Party and (iii) that
is not substantially engaged in the chemical business; provided, however, that
clause (iii) shall not apply to the definition of Portfolio Company for purposes
of the second sentence of Section 1.1(b).  For the avoidance of doubt, none of
Hexion or any of its Subsidiaries will be considered Portfolio Companies under
this Agreement.

 

“Rule 144” means Rule 144 promulgated under the Securities Act of 1933, as
amended, as such rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC having substantially the same effect as
such rule.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time in
effect.

 

“Subsidiary” shall mean, as to any Person, any Person at least a majority of the
shares of stock or other equity interests of which having general voting power
under ordinary circumstances to elect a majority of the board of directors (or
comparable governing body) thereof (irrespective of whether or not at the time
stock or equity of any other class or classes shall have or might have voting
power by reason of the happening of any contingency) is, at the time as of which
the determination is being made, owned by such Person, or one or more of its
Subsidiaries or by such Person and one or more of its Subsidiaries.

 

“13D Group” shall mean any group of Persons acquiring, holding, voting or
disposing of securities which would be required under Section 13(d) of the
Exchange Act and the rules and regulations thereunder (as in effect, and based
on legal interpretations thereof existing, on the date hereof) to file a
statement on Schedule 13D with the SEC as a “person” within the meaning of
Section 13(d)(3) of the Exchange Act if such group beneficially owned securities
representing more than 5% of any class of securities then outstanding.

 

“Transfer” shall mean any sale, exchange, transfer, pledge, encumbrance or other
disposition, and “to Transfer” shall mean to sell, exchange, transfer, pledge,
encumber or otherwise dispose of.

 

“Voting Securities” shall mean at any time shares of any class of capital stock
of Huntsman that are then entitled to vote generally in the election of
directors.

 

2

--------------------------------------------------------------------------------


 

Schedule B

 

CURRENT BENEFICIAL OWNERSHIP

 

None.

 

--------------------------------------------------------------------------------